Citation Nr: 0408672	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  97-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for dementia as a 
residual of the gunshot wound to the occipital area, for 
purposes of accrued benefits.

3.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound to the occipital area with retained 
foreign bodies, for purposes of accrued benefits.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, for 
purposes of accrued benefits.





REPRESENTATION

Appellant represented by:	Robert F. Burkey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran, who had active service from November 1942 to 
January 1945, died in September 1996.

This appeal arises from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The veteran died on September [redacted], 1996, at the age of 72.
3.  According to the death certificate, the veteran's 
immediate cause of death was end stage dementia due to 
hydrocephalus (3/94) as a consequence of head trauma (3/94).  
An underlying cause of death was coronary artery bypass graft 
(1977).  

4.  At the time of the veteran's death, he was service 
connected for gunshot wound to the left iliac crest through 
the right thigh, rated as 30 percent disabling; and residual 
scars of a gunshot wound to the occipital area with retained 
foreign bodies, rated as 10 percent disabling.  The total 
disability rating was 40 percent since June 1949.   

5.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the dementia listed as the cause of his death.  Dementia was 
first shown years after service.

6.  The evidence of record at the time of the veteran's death 
shows that his service-connected gunshot wound residuals to 
the occipital area were essentially asymptomatic and was 
demonstrated by no more than a tender and painful scar.

7.  The service-connected disabilities did not render the 
veteran unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.  

8.  It has not been shown that at the time of his September 
1996 death, the veteran was in receipt of, or entitled to 
receive, compensation for service-connected disability that 
was continuously rated totally disabling either from the date 
of the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death.

CONCLUSIONS OF LAW

1.  Dementia was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein (accrued 
purposes only).  Service connection for cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.159, 3.1000, 3.312 (2003).

2.  The criteria for an increased evaluation for residuals of 
gunshot wound to the occipital area for purposes of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.1000, 4.7, 4.118, Diagnostic Code 7804 
(effective prior to and as of August 30, 2002).

3.  The criteria for entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person are not met for accrued 
benefits purposes.  38 U.S.C.A. §§ 1114, 5121 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2003).

4.  The criteria for entitlement to dependency and indemnity 
compensation benefits under the provision of 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. § 
3.159(b) (2003).  In a letter dated in June 2003, the RO 
informed the appellant and her representative of what 
information and evidence the VA still needed from the 
appellant; what the VA would do to help with her claim; and 
when and where she should send the information or evidence.  
In addition, the letter informed the appellant that the VA 
would make reasonable efforts to help her obtain medical 
records necessary to support her claim, if she signed forms 
authorizing the VA to request them from the person or agency 
that had them.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO has made 
reasonable efforts to obtain all identified relevant evidence 
in that service medical records were obtained and associated 
with the claims folder, and they appear to be intact.  Also, 
the appellant has identified as relevant certain medical 
evidence from various medical providers.  The record reflects 
that such records have been requested and associated with the 
claims file and include records of the veteran's terminal 
hospitalization.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The appellant was given the opportunity to appear 
and testify before a Veterans Law Judge at the RO.  The Board 
does not know of any additional relevant evidence, which is 
available.  The Board concludes that all relevant data has 
been obtained for determining the merits of the appellant's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), wherein 
the United States Court of Appeals for Veterans Claims held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to  
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Id at 13.  In the 
present case, notice was not given the appellant prior to the 
first rating action, as the first rating action preceded the 
implementation of VCAA.

In order to satisfy the holding in Pelegrini would require 
the Board to dismiss this case.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  

The Board does not believe that voiding the October 1996 
rating decision is in this appellant's best interests.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  She was provided with 
notice of the appropriate law and regulations.  She was 
provided notice of what evidence she needed to submit, and 
notice of what evidence VA would secure on her behalf.  She 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Appellate review may 
proceed without harm or prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Historically, the RO granted service connection for gunshot 
wound residuals to the left iliac crest through right thigh 
mild, rated as 30 percent disabling and residuals of gunshot 
wound to the occipital area with retained foreign bodies, 
asymptomatic, rated as 10 percent disabling.

Service medical records show that in 1944 the veteran was 
treated for wounds received in combat.  Physical examination 
revealed an occipital scalp wound and another gunshot wound 
just below the iliac crest of the left hip, which exited 
through the right thigh.   X-rays of the skull showed several 
metallic fragments in the scalp in the region of the superior 
portion of the occipital bone.  

During VA examination in March 1947, the veteran complained 
of occasional headaches but had not sought treatment since 
service discharge.  Neurological examination revealed the 
cranial nerves were intact.  There was a definite scalp wound 
in the occipital area of the head, which was slightly tender.  
The veteran had excellent mental attitude and there was no 
functional component to any neurological symptoms.   

During VA examination in March 1949, the veteran complained 
of headaches as well as fatigue, numbness and tingling in the 
lower extremities.  The veteran had had not sought medical 
treatment within the past year.  Neurological examination 
revealed the cranial nerves and cerebellum were intact.  A 2-
inch scar was noted in the occipital region, which was well-
healed and hidden by hair.  X-ray studies revealed no 
evidence of fracture of the occipital bone, some small 
metallic foreign bodies in the scalp, and no evidence of 
pathology in the cranial or intracranial structures.    

Private records dated from 1976 to 1995 show that beginning 
in the early 1990s the veteran reported difficulties with 
memory loss, confusion, irritability and nervousness.  In 
February 1992, he was seen at the St. Joseph's Riverside 
Hospital for evaluation of loss of memory, confusion, 
nervousness and irritability.  In a February 1994 statement, 
Hershel Goren, M.D. related that he evaluated the veteran for 
worsening symptoms including abnormal speech suggestive of 
aphasia, staggering, personality change, hallucinations and 
memory difficulties.  In March 1994, the veteran was admitted 
to the Cleveland Clinic where he underwent placement of a 
right frontal ventriculoperitoneal shunt to relieve normal 
pressure hydrocephalus.  He was noted to have symptoms of 
ataxia, dementia and incontinence.  Mark Luciano, M.D. noted 
in an October 1994 statement that the veteran had shown 
significant improvement immediately post shunting.  However, 
several weeks later he began having more frequent episodes of 
bizarre behavior as well as headaches.  The examiner 
concluded that the neurological problems now seen were not 
due to hydrocephalus as this had certainly now been well 
treated.  

In October 1996, the veteran filed a claim for increased 
disability rating for gunshot wound to the head.  The veteran 
indicated that he was totally disabled and required aid and 
attendance.  In support of his claim was an August 1996 
statement from the veteran's private physician who indicated 
that the veteran had difficulty communicating and was not 
able to understand most (99 percent) of the time.  He also 
had difficulty with balance.  The veteran's history was 
significant for a shunt placement for hydrocephalus in March 
1994.  Several years prior to this the veteran began 
experiencing progressive memory impairment, mood swings, 
missing words, and forgetfulness.  The shunt improved the 
veteran's status for about 6 months then he became 
progressively worse and developed problems with memory, 
speech, walking, and urinary/bowel control.  The physician 
concluded that the veteran's problems stemmed from an old war 
injury in which the veteran was shot in the back of the head.  

Also of record are treatment reports, Ernest DePasquale. 
D.O., including a discharge summary dated in July 1996, which 
shows that the veteran was admitted to private emergency room 
for a closed head injury secondary to a motor vehicle 
accident.  There was head trauma and possible loss of 
consciousness.  He reported the veteran had a known history 
of hydrocephalus with craniotomy and shunt placement two 
years ago secondary to an old war injury and has since had a 
history of senile dementia.  A CT scan of the head as well as 
X-rays of the cervical spine, chest, pelvis and right hip 
were essentially negative.  During his hospital stay he 
recovered to the approximate point that he was before the 
accident.  Consultation with the neurosurgeon showed no 
specific neurological findings that could relate back to the 
accident.  

An August 12, 1996 VA form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance) certified that the veteran was in need of regular 
aid and attendance of another person.  The diagnosis was old 
brain injury (wound) with associated hydrocephalus, shunt 
placement and Alzheimer's disease.

The veteran died on September [redacted], 1996.  The veteran's cause 
of death was reported as end stage dementia due to or as a 
consequence of hydrocephalus (3/94) due to head trauma 
(3/94).  An additional underlying condition was coronary 
artery bypass graft (1977).  He was about 721/2 years old.

Terminal hospital records reveal that the veteran was 
hospitalized at a VA Medical Center in September 1996 
anticipating subsequent discharge to a nursing home.  His 
past medical history was significant for, among other things, 
shunt placement for hydrocephalus in March 1994.  On 
admission the veteran was cachetic and nonverbal but able to 
follow simple commands.  The family was made aware of the 
poor prognosis and was told that there was nothing more to be 
done for the veteran.  The death/discharge report related 
diagnoses of end stage dementia with change in mental status, 
most probably secondary to bronchitis rule out pneumonia, and 
history of head injury status post surgery for hydrocephalus.  

In a statement dated in November 1996, the veteran' private 
physician, E. Depasquale Jr., D.O. noted the veteran had been 
a patient since June 1996 for progressive mental 
deterioration, insomnia, agitation, memory loss, mood swings 
and weakness of the lower extremities.  The examiner reported 
that these symptoms dated back to an old war injury where the 
veteran had been shot in the head.  As a result of this 
injury and since that time, progressive mental deterioration 
resulted in hydrocephalus with a mandatory shunt placement 
performed in March 1994.  Dr. DePasquale concluded that the 
veteran's war injury was the direct and proximate cause of 
his ensuing mental deterioration that later led to difficulty 
in walking, loss of urinary control, weakness and jerking of 
his upper and lower extremities and progressive memory loss.  

During a Travel Board hearing in April 1998, the appellant 
testified that the veteran's hydrocephalus was caused by head 
trauma and that his only head trauma was from the gunshot 
wound in service.  The appellant testified that the veteran 
had daily headaches since their marriage in 1948.  He took 
aspirin on a daily basis and sought treatment from private 
physicians.  She also testified that the veteran took an 
early retirement in 1986 because of problems associated with 
his head injury.  The appellant testified that the veteran's 
symptoms of dementia began in 1993 and that he underwent 
shunt placement in 1994.  After the shunt placement the 
veteran's condition improved for six months, but the problems 
later resumed.  The appellant indicated that eventually the 
veteran deteriorated to the point that he had to be carried 
from place to place, but she attributed this problem to the 
gunshot wound to the hips.  With the exception of the 1996 
claim, the veteran never applied for increase during the 
course of his lifetime.  

A VA medical opinion was obtained in January 2001.  The 
examiner reviewed the claims folder including the report of 
medical survey in December 1944 as well as post service VA 
examinations in 1947 and 1949. The diagnoses were normal 
pressure hydrocephalus, myelopathy secondary to gunshot 
wound, and dementia secondary to Alzheimer's-type senile 
dementia.  The examiner concluded that the veteran's military 
records show that the bullet wound to the back of the head 
was of a grazing nature and occurred in a region of thick 
muscles.  Moreover there was no evidence that the veteran 
sustained injury to the brain at that time or to the 
coverings of the brain.  Numerous CT scans of the head 
revealed no retained metal fragments, nor was there any 
evidence of an old skull fracture in the occipital region.  

The examiner concluded that the veteran's dementia appeared 
to have two bases:  One was the well-documented 
hydrocephalus, which was successfully treated with a shunt 
and the second, related to the brain atrophy seen later CT 
scans, was due to Alzheimer's-type senile dementia.  The 
examiner also noted that throughout the veteran's life he had 
difficulty with weakness in his legs, which was clearly 
related to the bullet wound that had an entry site of the 
left iliac crease and an exit site near the greater 
trochanter of the right femur and no doubt passed near nerves 
that go to the lower extremities and apparently caused some 
damage to the lower spinal cord.  However, the veteran showed 
remarkable healing from these deficits by 1949 and was 
considered able to support himself.  


(a) Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one, which was incurred in or 
aggravated by active service, one, which may be presumed to 
have been incurred during such service, or one, which was 
proximately due to, or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2003).  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of  death.  38 
C.F.R. § 3.312(a) (2003).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2003).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2003).  
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3),(4) (2003); Lathan v. Brown, 
7 Vet. App. 359 (1995).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. 3.303(b) (2003).

In reviewing the evidence of record, the Board notes that the 
veteran was wounded in action in 1944 and sustained gunshot 
wounds to the left iliac crest and right thigh and the 
occipital area of the scalp.  He was subsequently granted 
service connection for the residual disabilities including 
the scars.  A medical examination conducted in 1947 is devoid 
of any findings of a neurological disorder.  An X-ray report 
in 1949 showed multiple small metallic fragments in the scalp 
of the occipital region, which was completely healed and in 
no need of treatment.  There was no evidence of cranial or 
intracranial structural pathology.  At the time of the 
examination the veteran was gainfully employed and had lost 
no time from work.  Neurological examination was reported as 
negative.  

The veteran's death certificate shows that he died on 
September [redacted], 1996, from end stage dementia, due to 
hydrocephalus as a result of a head injury.  The appellant 
does not contend that these conditions were incurred during 
active service.  Rather she contends, in essence, that he 
died of dementia, which she maintains was due to 
hydrocephalus as a result of a gunshot wound to the head.  

The service medical records reflect no evidence pertaining to 
dementia.  The first clinical evidence of hydrocephalus or 
dementia was many years after service.  In that regard, the 
Board emphasizes that the clinical record is devoid of any 
medical evidence of symptoms for almost 50 years, from the 
time of the last evaluation for in 1949, until the early 
1990s.  

The Board has noted the medical opinions from the veteran's 
private physician, which found that there was a relationship 
between his diagnosed hydrocephalus and the wounds receive in 
1944.

However, it is noted that this opinion had been based upon 
the assumption that the appellant's report of the history of 
the extent of the veteran's injuries had been accurate.  This 
opinion was not, apparently, based upon a review of the 
medical evidence of record, but rather upon history provided 
by the appellant and the veteran that the examiner was 
assuming was accurate.  A review of that record indicates 
that the history as provided by the veteran was not accurate.  
The objective record indicated that the veteran had not 
sustained any deep or penetrating wounds to the occipital 
area.  A VA opinion, which was provided after an extensive 
review of the evidence of record, found that there was no 
relationship between any wounds in service and hydrocephalus 
and dementia that first manifested more than 40 years after 
service.  The examiner opined that the veteran's original 
injury was more of a grazing in nature and that there was no 
evidence of brain injury, skull injury or retained metallic 
fragments as result of the veteran's head wound in 1944.

Therefore, it is found that greater probative weight will be 
given to the VA opinion, which had considered all the 
evidence of record.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) [recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."]; Godfrey v. Brown, 8 Vet. App. 113 
(1995) [medical opinion that is based solely on the veteran's 
reported history and is unsupported by any clinical findings 
is not probative].  As a consequence, it is found that there 
is no basis in the record to establish a relationship between 
the veteran's hydrocephalus and dementia found in the 1990s 
and any event of service origin.  While the appellant has 
expressed her belief that such a relationship exists, she is 
not competent, as a layperson, to render an opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
Furthermore, the Board has considered that neither the 
gunshot wound to the occipital area nor the gunshot wound to 
the left iliac crest and right thigh involved active 
processes affecting vital organs, but were more quiescent or 
static in nature.  38 C.F.R. § 3.312(c)(2) (2003).

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of end stage dementia, not his service-connected 
gunshot wound residuals of the head or gunshot wound 
residuals of the thigh.  Therefore, the appellant is not 
entitled to service connection for the cause of his death or 
service connection for dementia for accrued purposes .  See 
38 C.F.R. § 3.312; see also Lathan, 7 Vet. App. at 359; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing 
Gilbert). 

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to Dependency and Indemnity 
Compensation in the same manner as if the veteran's death 
were service connected where it is shown that he veteran's 
death was not the result of willful misconduct, and the 
veteran (1) was continuously rated totally disabled for the 
10 years immediately preceding death, or (2) was rated 
totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than 
ten years after separation from service, or (3) was entitled  
to receive, but was not receiving, a total-disability rating.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a)(2) 
(2003).

Since the veteran was not rated totally disabled upon 
separation from service, and did not have a total-disability 
rating during the ten years preceding his death, dependency 
and indemnity compensation is not warranted under either of 
the first two provisions cited above.

The interpretation of the law with regard to the third 
provision cited above has undergone recent change.  In Green 
v. Brown, 10 Vet. App. 111, 119 (1997), the United States 
Court of Appeals for Veterans Claims (Court) contended that 
the would-have-been-entitled-to-receive language meant that 
dependency and indemnity compensation was payable if a total-
disability rating could have been assigned ten years before 
the veteran's death.  That is, dependency and indemnity 
compensation was payable if the evidence, ten years prior to 
the veteran's death, warranted a total-disability rating even 
though a claim had not been filed.  Under Green, and Wingo v. 
West, 11 Vet. App. 307, 312 (1998), VA was required to 
evaluate the evidence of record, including that 
constructively of record, see Bell v. Derwinski, 2 Vet. 
App. 611 (1992), to determine whether, hypothetically, a 
total-disability rating could have been assigned then.

After examining the intent of Congress in amending section 
1318 to include the entitled-to-receive language, VA amended 
38 C.F.R. § 3.22 to preclude the hypothetical total-
disability rating created by Green and Wingo.  See 65 Fed. 
Reg. 3388 (Jan. 21, 2000).  The amendment provides as 
follows:

For purposes of this section, "entitled 
to receive" means that at the time of 
death, the veteran had service-connected 
disability rated totally disabling by VA 
but was not receiving compensation 
because: 

(1) VA was paying the compensation to the 
veteran's dependents; 

(2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran; 

(3) The veteran had applied for 
compensation but had not received total 
disability compensation due solely to 
clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or 
effective date; 

(4) The veteran had not waived retired or 
retirement pay in order to receive 
compensation; 

(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 

(6) VA was withholding payments because 
the veteran's whereabouts was unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 

(7) VA was withholding payments under 38 
U.S.C. 5308 but determines that benefits 
were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b) (2003).  

The United States Court of Appeals for the Federal Circuit 
found the 2003 amendment to section 3.22(b) to be a 
reasonable interpretation of the entitled-to-receive language 
of 38 U.S.C.A. § 1318(b).  Nat'l Org. of Veterans' Advocates 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (2003).

The Board acknowledges that the amendment to 38 C.F.R. 
§ 3.22, interpreting the entitled-to-receive language of 
38 U.S.C.A. § 1318(b), was adopted during the course of this 
appeal.  Generally, when the law changes after a claim is 
filed but before it is finally adjudicated, the version most 
favorable to the claimant applies.  However, 38 U.S.C.A. 
§ 1318, has not changed.  Rather, the interpretation by the 
United States Court of Appeals for Veterans Claims has been 
rendered void by the amendment to 38 C.F.R. § 3.22, and the 
approval of that amendment by the Court of Appeals for the 
Federal Circuit.  Thus, the general rule does not apply.  
Simply put, Congress never authorized VA to establish 
entitlement to dependency and indemnity compensation on a 
"hypothetical basis," and any regulatory effort to do so is 
void ab initio.

Thus, since it has not been shown that the veteran was in 
receipt of, or would have been entitled to receive, 
compensation at the time of death for a service connected 
disablement that was continuously rated totally disabling by 
a schedular or unemployability rating either from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death, 
or for a period of 10 or more years immediately preceding 
death, the appellant's claim for entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1318 is 
without legal merit, and, therefore is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

(b) accrued benefits 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a)(1)(i) 
(2002).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).

Accrued benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
in this case met this requirement by submitting a claim for 
accrued benefits in October 1996, approximately one month 
after the veteran's death.

The regulations provide that "evidence in the file at date 
of death" as used in paragraph (a) of 38 C.F.R. § 3.1000 
will be considered to have been met when there is on file at 
the date of the veteran's death, notwithstanding § 3.200(b), 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(a)(4)(i) (2003).

Therefore, even though the foregoing regulation does not 
permit the building of the entire case after the veteran's 
death, it does permit the filling in of missing details.  
Hayes v. Brown, 4 Vet. App. 353 (1993); see also Smith v. 
Brown, 10 Vet. App. 330, 335 (1997) (stating that, in Hayes, 
4 Vet. App. at 360-61, the Court held that "evidence in the 
file at date of death" may include private hospital and 
examination reports submitted after date of death; permitting 
consideration of evidence deemed constructively in file at 
date of death.)

At the time of his death, the veteran had initiated a claim 
for increased rating of his service-connected residuals of 
gunshot wound to the head and a claim for aid and attendance 
compensation.  As the appellant's claim is derivative of any 
benefit to which he might have been entitled at his death, 
the Board's primary analysis must be one that considers the 
underlying claims, in this case, entitlement to a rating in 
excess of 10 percent for residuals of a gunshot wound to the 
head and aid and attendance. 

1.  Gunshot wound residuals to occipital area

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Although a review of the recorded history 
of a disability is necessary in order to make an accurate 
evaluation, see 38 C.F.R. §§ 4.2, 4.41 (2003), the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

At the time of his death, the veteran's service-connected 
residuals of gunshot wound to the occipital area was rated by 
the RO as 10 percent disabling pursuant to Diagnostic Code 
7804, which addresses scars.

During the pendency of the appellant's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The appellant is entitled to the application 
of the version of the regulation that is more favorable to 
her from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  In pertinent 
part, these new regulations are not so different from the old 
as to require special development to prevent prejudice to the 
veteran, especially in view of the partial grant below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A maximum 10 percent rating may be assigned for a superficial 
scar, which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
recently revised regulations applicable to scars, a rating 
higher than 10 percent is available only where it is shown 
that there is a scar which is located in an area other than 
the head, face, or neck which is deep or which causes limited 
motion, and which covers an area or areas which exceeds 12 
square inches (77 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003).  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001 and 2003).

The medical records show that the original gunshot wound was 
superficial and resulted in a 2-inch scar.  There is no 
evidence that the wound was more than superficial, required 
debridement or involved infection.  Moreover, post service 
there is no documented pattern of repeated medical visits for 
treatment of reported problems with the scarring.  In fact, 
review of the medical evidence reveals very few, if any, 
recent clinical findings attributable to the residuals, 
including when the veteran underwent a VA examination in 
1949.  Actual disability due to the gunshot wound was not 
shown.

The medical evidence of record shows that the veteran has a 
tender and painful scar of the occipital area.  The scar was 
not found to be affixed to the underlying tissues and there 
was no evidence of tissue loss beneath the scar.  There was 
no motor or sensory loss associated with the scar, and the 
scar did not adversely affect any range of motion of the head 
or neck.  There is no evidence that the 2-inch scar was deep 
or caused limitation of motion, and covered an area exceeding 
12 square inches, as required for a rating higher than 10 
percent.  The evidence also indicates that the scar caused no 
functional impairment.  Without any medical evidence of 
greater impairment, the claim must be denied as against the 
weight of the medical evidence.

Under the circumstances, the Board concludes the current 
level of disability for the residuals of gunshot wound of the 
area shown was encompassed by the 10 percent rating assigned 
and with due consideration to the provisions of 38 C.F.R. § 
4.7, a higher evaluation is not warranted for the purpose of 
accrued benefits.  The preponderance of the evidence is 
against the claim.  

2.  Aid and attendance

A veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to increased compensation.  38 
U.S.C.A. §§1114 (West 2002); 38 C.F.R. § 3.351 (2003).

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 C.F.R. § 3.351 (2003).  Determinations 
as to factual need for aid and attendance must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable, 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid, inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352 (2003).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a) (2003).

The veteran applied for special monthly compensation based on 
the need for aid and attendance approximately one month prior 
to his death from dementia.

The Board has considered the medical evidence that shows that 
he did require personal assistance from another individual 
prior to his death.  The Board does not dispute the severity 
of the veteran's overall health and functioning.  However, 
the evidence of record shows that he was incapable of such 
activities due to nonservice-connected dementia as opposed to 
his service-connected gunshot wound disabilities.  It is in 
fact his dementia that caused him to be unable to care for 
himself.  Importantly, the records submitted by the appellant 
indicate the veteran's dementia and physical restrictions 
caused his lack of independence and raise concerns about his 
safety.  These are unrelated to the service-connected gunshot 
wound residuals.  Thus, the evidence does not show that the 
veteran's service-connected gunshot wound residuals caused 
him to require the aid and attendance of another person as 
defined in the above-cited law and regulation.  The record 
shows that he required significant care due to nonservice 
connected dementia.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to service connection for the residuals of a 
shoulder injury (for accrued purposes only) is denied.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound for accrued purposes is denied.

4.  Dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 is denied.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



